DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-65 of U.S. Patent No. 10,758,832. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 16/994,609
US Patent 10,758,832
Claim 1:
A method for activating a payload in response to sensing a first physical phenomenon and for over-the-air wireless communication with a device, for use with a first module that houses a sensor, a first connector in a first enclosure and a second module that houses a first payload and a second connector, and a third module that houses a firmware, a processor, and third and fourth connectors, the method comprising: producing, by the sensor, an output signal responsive to the first physical phenomenon; transmitting, via the first connector, the output signal; affecting, by the first payload a second physical phenomenon responsive to a first payload activation signal; receiving, via the second connector, the first payload activation signal; executing, by the processor the firmware; receiving, by the processor, the sensor output signal from the first module via the third connector; transmitting, by the processor, the first payload activation signal to the second module via the fourth connector; and transmitting, by a wireless transmitter via an antenna a wireless signal, wherein the third module is mechanically attachable to the first module and to the second module, and wherein the method further comprising, upon electrically connecting the first and third modules and electrically connecting the second and third modules, activating, by the processor, the first payload in response to the sensing of the first physical phenomenon.
Claim 1:
A game set for activating a payload in response to sensing a first physical phenomenon and for over-the-air wireless communication with a device, the game set comprising: a first module comprising: a sensor for producing an output signal responsive to the first physical phenomenon; a first connector coupled for transmitting the output signal; and a first enclosure housing the sensor and the first connector, a second module comprising: a first payload for affecting a second physical phenomenon responsive to a first payload activation signal; a second connector coupled for receiving the first payload activation signal; and a second enclosure housing the first payload and the second connector, and a third module comprising: a third connector for connecting to the first module; a fourth connector for connecting to the second module; a firmware and a processor for executing the firmware, the processor is coupled to the third connector for receiving the sensor output signal from the first module and to the fourth connector for transmitting the first payload activation signal to the second module; and a third enclosure housing the firmware, the processor, and the third and fourth connectors, wherein the game set further comprising an antenna for transmitting a wireless signal, and a wireless transmitter coupled to the antenna for producing the wireless signal wherein the third module is mechanically attachable to the first module and to the second module, and wherein upon electrically connecting the first and third modules and electrically connecting the second and third modules, the first payload is activated by the processor in response to the sensing of the first physical phenomenon.


Claims 2-65 of the present application (16/994,609) contain identical subject matter as claims 2-65 of US Patent 10,758,832.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896